Citation Nr: 0313603	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  93-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to December 
1983.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in February 1992, and the 
veteran appealed its decision.  The Board of Veterans' 
Appeals (Board) disposed of other issues on appeal in a 
November 2002 decision.


REMAND

The veteran is incarcerated.  There are references of record 
to outstanding VA records of psychiatric treatment occurring 
from 1984 to 1989 at the Wilkes-Barre, Pennsylvania VA 
Medical Center and the Lebanon, Pennsylvania VA Medical 
Center.  There are also references to the veteran having been 
treated for psychiatric problems from 2000 to 2001 at the 
Temple, Texas VA Medical Center, and privately.  See the 
veteran's March 2003 statement.  

Board efforts to examine the veteran in March 2003 were not 
successful.  The veteran indicated in March 2003 that he is 
incarcerated.  In the meantime, the Court decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
___ F.3d ___, Nos. 02-7304, -7305, -7316 (May 1, 2003), was 
rendered.  

The Board notes that the provisions of 38 C.F.R. § 3.655 
indicate that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

An original compensation claim is defined at 38 C.F.R. 
§ 3.160 (2002).

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should request 1984 to 1989 Wilkes-
Barre, Pennsylvania VA Medical Center and 
Lebanon, Pennsylvania VA Medical Center 
psychiatric treatment records.  The RO should 
request 2000 and 2001 Temple, Texas VA Medical 
Center psychiatric treatment records and any 
private hospital reports not already of 
record.

2.  The RO shall determine whether there is 
good cause for the failure to report.  The RO 
shall apply 38 C.F.R. §§ 3.160(b) and 3.655 
(2002)


If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


